Citation Nr: 0635278	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for anal 
fissure, from February 1, 1997, and to a rating in excess of 
10 percent from June 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  The 
Board granted service connection for anal fissure in a May 
2002 decision and remanded this case back to the RO for 
additional development in February 2005.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's service-connected anal fissure is 
not manifested by infrequent involuntary bowel movements and 
fecal leakage.  Currently no more than constant slight or 
occasional moderate leakage is shown.

2.  Prior to June 24, 2003, there was no evidence of fecal 
leakage.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
anal fissure, from February 1, 1997, and for a rating in 
excess of 10 percent from June 24, 2003, are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2005); 
38 C.F.R.  § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 
Diagnostic Codes  7335-7332 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent a colonoscopy at a VA facility in 
November 1995.  

In a statement dated in December 1996, a private physician, 
Dr. S.S.L., noted that he had seen the veteran for complaints 
of severe anal pain with bowel movements for about a year.  
The veteran related that the pain started right after a 
colonoscopy at a VA hospital.  Despite conservative 
treatment, he continued to have sharp pain with bowel 
movements.  An examination disclosed a lot of anal spasm.  
The veteran was too tender to examine well.  It was noted 
that the veteran seemed to have a midline anal fissure.  

Later in December 1996, the veteran underwent a private 
anorectal examination under anesthesia for persistent severe 
anal pain with bowel movements.  A lateral internal 
sphincterotomy was performed.  The diagnoses were anal 
stenosis and anal fissure.  

A March 1999 VA outpatient medical record reflects the 
veteran complained of occasional bleeding when he had 
difficulty passing stools.

The veteran was examined by the VA in June 2000.  He reported 
a history of rectal and anal discomfort following a 
colonoscopy in November 1995.  He subsequently underwent 
surgery for an anal fissure.  An examination was not 
permitted because the veteran had great pain whenever his 
rectum was examined.  The impressions were history of fissure 
in ano with surgery in 1995 and colonoscopy.

Another VA examination was conducted in August 2000.  The 
veteran did not permit a physical examination.  In an April 
2003 written statement, the veteran disputed any idea that he 
refused to be examined.  He said that VA examined him several 
times and that he did not want VA "to mess me up again" by 
dilating his anus.

An October 2001 VA outpatient medical record indicates the 
veteran complained of a bladder abnormality he attributed to 
his diabetes.  No leakages were reported.

A January 2002 VA outpatient medical record reveals the 
veteran complained of diarrhea for one week and medical 
personnel believed psychological status also contributed to 
the veteran's perception of his rectal problem.

During a hearing before a Member of the Board in March 2002, 
the veteran testified that his pain began immediately after 
the colonoscopy at the VA (Tr. at 5).  Subsequently, he 
underwent surgery at a private hospital.  He had pain when 
constipated and when he tried to move his bowels there was 
bleeding.  A medication for diabetes produced diarrhea, but 
decreased the pressing hardness of his bowel movements (Tr. 
at 6).

August 2002 VA outpatient medical records reflect persistent 
diarrhea due to the veteran's medication for diabetes.

The veteran underwent an anus and rectal VA examination in 
August 2002.  The examiner noted that the veteran had been 
treated by the gastrointestinal group at the VA clinic with 
conservative management without much success.  An operation 
at a private hospital for his anul fissures also had not met 
with complete success.  It was noted the veteran's degree of 
sphincter control was fine.  The veteran reported fecal 
leakage, and even though he was not wearing pads, he said he 
had to change his underwear once or twice a day.  The veteran 
was currently using sitz baths but was not on stool 
softeners.  His medication for diabetes was noted as causing 
diarrhea.  

On examination, there was no evidence of a colostomy or of 
fecal leakage.  A rectal examination showed no obvious 
external hemorrhoids, but the anus was very tight and 
approximately 0.5 cm in diameter.  The examiner was not able 
to pass the finger through and was not able to assess the 
status of the fissure.  There was no evidence of bleeding.  
Diagnosis was anal stenosis with symptoms of anal fissures.

A January 2003 VA medical record refers to the veteran's 
extremely tight anal sphincter.  In his written statement of 
the same month, the veteran said he had to change his clothes 
twice a day because of the seepage from his anus.  

A February 2003 VA medical record states the veteran 
telephoned and requested stool softeners and incontinent pads 
due to occasional stool leakage.

March 2003 private medical records reflect an examination of 
the veteran by Dr. S.S.L.  It is noted the veteran had to 
strain when constipated and he experienced some minor leakage 
of mucus, but no leakage of stool was noted.  The veteran 
experienced soreness with bowel movements.  A fairly 
signifcant degree of recurrent anal stenosis also was noted.  
The anus was too narrow and tender to permit the passage of 
instruments and the physician could only insert the tip of 
his finger.  

In a June 2003 letter to the VA, Dr. S.S.L. said that he 
examined the veteran in March 2003 for minor incontinence and 
anal discomfort.  There was some persistent narrowing of the 
anal canal.  He noted minor leakage of mucus material, 
although no significant incontinence of stool.  Dr. S.S.L. 
said the veteran had not had any bleeding.  The physician 
recommended conservative treatment with topical medication, 
fiber supplementation, and dietary management.

A June 2003 disability certificate from Dr. S.S.L. states the 
veteran was partially incapacitated due to occasional 
moderate incontinence and required Analpram HC 1% and 
protective dressings for undergarments.

A signed statement from the veteran's wife dated in April 
2005 discloses the veteran had stained underwear for some 
time and that he changed his underwear two or three times a 
day.

A November 2005 VA outpatient medical record reflects the 
veteran slept on a plastic mattress cover.  The record seems 
to indicate this might be connected to sweating episodes and 
not anal leakages.  

A February 2006 prescription for refills or renewals of 
orders for Depends undergarments, to expire in February 2007, 
contains the directive "Use undergarment externally as 
directed twice a day." 

A March 2006 VA outpatient medical record reveals the veteran 
occasionally had watery discharge from the rectum with some 
watery stools.


II.  Legal Analysis 

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the Appeals Management 
Center (AMC) has now met VA's duty to notify the veteran of 
the evidence necessary to substantiate his claim in a letter 
issued in April 2005.  By this letter, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this letter, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted April 2005 "duty to assist" letter was 
issued.  Moreover, as indicated above, the AMC has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  All VA notices must be read in the 
context of prior, relatively contemporaneous communications 
to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected anal fissure.  Therefore, any lack of 
notice as now required by Dingess and Hartman, before the 
AMC's letters to the veteran dated in March and August 2006, 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Regarding the veteran's service-connected claim, it is 
observed that the schedular criteria under 38 C.F.R. § 4.114, 
for disabilities of the digestive system, underwent revision 
during the pendency of the appeal.  Such changes were 
effective July 2, 2001.  However, the pertinent Diagnostic 
Codes for consideration here were unaffected by these 
revisions.

Pursuant to Diagnostic Code 7335 for fistula in ano, the 
rater must evaluate the disorder under Diagnostic Code 7332, 
for impairment of sphincter control.  Both prior to and as of 
July 2, 2001, Diagnostic Code 7332 provides for a 10 percent 
rating for constant slight, or occasional moderate leakage.  
A 30 percent evaluation is warranted where the evidence shows 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  To achieve the next-higher 60 percent 
rating, the evidence must demonstrate extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
evaluation is warranted for complete loss of sphincter 
control.

Private and VA treatment reports dated from 1996 to 2006 
reveal diarrhea complaints, but do not demonstrate 
involuntary bowel movements or evidence of occasional or 
moderate leakage.  It is reported that there was some leakage 
by history, but this is not confirmed prior to June 2003.  
The August 2002 VA exam and Dr. S.S.L.'s note of March 2003 
reported no fecal leakage.  The so-called disability 
certificate issued by Dr. S.S.L. in June 2003 reported the 
veteran was partially incapacitated due to occasional 
moderate incontinence.  Although VA outpatient treatment 
records referred to above mention the veteran's complaints of 
anal discharge, leaky or watery stools, or use of incontinent 
pads, even with the recent prescription for Depends underwear 
the Board finds this evidence demonstrates no more than 
occasional, or constant slight moderate leakage since June 
2003, which warrants the current 10 percent rating under DC 
7332.  The absence of leakage prior to that time did not 
warrant assignment of a compensable rating initially.

The preponderance of the objective and competent medical 
evidence supports the current staged ratings for the 
veteran's anal fissure.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005).

Finally, the Board has considered whether a higher evaluation 
in either time period for the veteran's service-connected 
disorder is warranted on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  However, in the absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), frequent periods 
of hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for anal fissure from February 
1, 1997, and a rating in excess of 10 percent from June 24, 
2003, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


